Citation Nr: 0808180	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-32 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1964, followed by reserve service in the Air National Guard 
from 1968 to 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision that, in part, 
denied service connection for residuals of a right leg 
injury.  The veteran timely appealed.

In December 2007, the veteran testified during a video 
conference hearing before the undersigned at the RO.  
Following the hearing, the veteran submitted additional 
evidence directly to the Board and waived initial 
consideration of the evidence by the RO.  The Board accepts 
that evidence for inclusion in the record.  See 38 C.F.R. 
§20.800 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In December 2007, the veteran testified that he had injured 
his right leg in service while repairing a jet engine.  The 
jet engine sat on top of a 4-wheel trailer, which rolled up 
onto the veteran's right foot, toes, and leg.  The veteran 
was placed on light duty for about two weeks, and was given 
crutches.  Since the in-service injury, the veteran's right 
leg has continued to swell; and the veteran has continued to 
take over-the-counter medications.

X-rays taken of the veteran's right ankle in June 2006 
revealed synovial chondromatosis of the mortise joint.  
Multiple "joint mice" were noted within the right ankle in 
August 1998, as well as degenerative changes of the talus.

The veteran's report of a continuity of symptomatology, as 
well as service medical records indeed showing that a trailer 
with a jet engine on it ran over the his right foot, satisfy 
the requirement for evidence that the current condition may 
be related to service.  Kowalski v. Nicholson, 19 Vet App 171 
(2005).  In this case, while the veteran's treating physician 
opined that the veteran's swollen right ankle with pain, 
discomfort, and marked calcifications were probably due to 
past trauma, there is no competent medical opinion 
specifically linking any current right ankle or leg 
disability to service.

An examination is needed to determine whether the veteran's 
current disability either had its onset during service or is 
related to his active service-to specifically include the 
in-service incident of a jet on top of a 4-wheel trailer 
running over the veteran's right foot and leg.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of right ankle and leg pain; 
and to determine whether it is at least 
as likely as not that any such disability 
either had its onset in service, or is 
the result of disease or injury incurred 
or aggravated during service-to 
specifically include the in-service 
incident of a jet on top of a 4-wheel 
trailer running over the veteran's right 
foot and leg.  The examiner should 
provide a rationale for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
file.

2.  After ensuring that the requested 
action is completed, the AMC should re-
adjudicate the claim on appeal.  If the 
benefits sought on appeal remain denied, 
issue a supplemental statement of the 
case (SSOC) before the claims file is 
returned to the Board, if otherwise in 
order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


